—Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered April 15, 1996, convicting defendant upon his plea of guilty of the crimes of aggravated unlicensed operation of a motor vehicle in the first degree and grand larceny in the fourth degree.
Pursuant to a plea negotiation, defendant pleaded guilty to the crimes of aggravated unlicensed operation of a motor vehicle in the first degree and grand larceny in the fourth degree with the understanding that County Court would impose a sentence not to exceed 1 to 3 years of imprisonment. Before the court accepted defendant’s plea, the court explained that it was within its discretion to determine the sentence which would be imposed. The court indicated, however, that it was committed to the fact that the prison sentence would not exceed 1 to 3 years, and that the sentence could additionally include the imposition of a fine. A review of the record reveals that there was no agreed-upon sentence to which defendant was pleading. Moreover, the sentencing minutes note that defense counsel specifically stated that the issue of fines and restitution was still at issue. Because defendant was informed before his plea was accepted by the court that the imposition of a $1,000 fine was possible, and therefore had an opportunity to withdraw said plea, we find that County Court did not err in imposing a fine upon defendant (compare, People v Brown, 198 AD2d 901; People v Barto, 161 AD2d 1044, 1045). As such, we conclude that defendant received the benefit of his plea and, accordingly, the judgment should be affirmed.
Cardona, P. J., White, Casey, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.